Citation Nr: 1146140	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  09-32 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel



INTRODUCTION

The Veteran had active service from March 1955 to January 1958. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 determination of the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA) that found that new and material evidence had not been received to reopen the Veteran's claims for entitlement to service connection for hearing loss and tinnitus.  The Veteran's March 2009 statement of the case (SOC) indicates that the RO subsequently reopened the claims; however, the United States Court of Appeals for Veterans Claims (Court) has made it clear that even if an RO makes an initial determination to reopen a claim, the Board must still review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  In an April 2011 decision, the Board reopened the claims and denied the claim of service connection for left ear hearing loss on the merits, but remanded the issues of service connection for right ear hearing loss and service connection for tinnitus to the agency of original jurisdiction for additional development of the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As the requested development is inadequate, the issues of entitlement to service connection for right ear hearing loss and tinnitus are once again addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran seeks service connection for tinnitus and hearing loss.  Service connection for left ear hearing loss was denied in an April 2011 Board decision, but the issue of service connection for right ear hearing loss was remanded because some hearing loss was noted in the right ear at 500 Hz upon discharge from service.  

The Veteran was afforded a VA examination in March 2007 to determine if there was an etiological relationship between the Veteran's current tinnitus and hearing loss and his service.  The VA examiner noted that January 1958 audiometric data indicated normal right ear hearing and that there were no complaints of hearing loss or tinnitus in the file.  The VA examiner opined that because the Veteran's right ear hearing was normal at separation and there was no evidence of any damage, that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were related to military service. 

As the January 1958 audiological tests were conducted prior to October 31, 1967, the tests are assumed to be in American Standards Associates (ASA) units and must be converted to International Standards Organization (ISO) units.  However, there is no indication that the VA examiner converted the Veteran's audiological tests to ISO units.  The Veteran's January 1958 discharge examination shows that he had the following right ear pure tone thresholds, in decibels (as converted from American Standards Associates (ASA) units to International Standards Organization (ISO) units): 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
15
10
5

Significantly, there was a 25 decibel auditory threshold on the right at the 500 Hz level, and that constitutes impaired hearing, at least at that level.  According to the Court, normal hearing is from 0 to 20 decibels, and higher levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Thus, the Veteran's January 1958 discharge examination report reflects that he had some degree of hearing loss in his right ear upon separation from service, at least at 500 Hertz.  Consequently, the March 2007 VA examiner's statement that the Veteran's January 1958 discharge examination showed that his hearing was within normal limits in the right ear was incorrect (as opposed to the correct statement regarding the left ear) and his opinion as to the etiology of the Veteran's right ear hearing loss disability and tinnitus was, in part, based on an inaccurate factual premise (i.e. that the Veteran had normal hearing on separation).  As such, the matter was remanded in April 2011 to afford the Veteran another VA examination.  In this regard, the examiner was specifically asked to consider the holding in Hensley, that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  The examiner was also specifically requested to take into account the conversion of audiometric findings, produced in service prior to October 1967, from ASA to ISO standards.  

Initially on remand, an examination was conducted in June 2011, but the VA audiologist reported that the results were considered to be invalid.  Another examination was held in August 2011.  Puretone test results indicated hearing sensitivity within normal limits sloping to a moderate sensorineural hearing loss at 4000 Hz rising to a mild sensorineural hearing loss bilaterally.  Speech reception thresholds were in agreement with pure tone test results.  World recognition scores were excellent bilaterally.  The examiner indicated a review of the claims file and noted that the service treatment records revealed normal whisper test bilaterally at entrance in January 1955 and hearing sensitivity within normal limits bilaterally at exit in January 1958.  The examiner concluded that the Veteran's hearing sensitivity thresholds at exit were within normal limits bilaterally, even after converting the exit examination thresholds from ASA to ISO.  As such, the examiner opined that there was no evidence of acoustic damage as a result of military noise exposure, and concluded that the Veteran's current hearing loss was not caused by or a result of military service.  

The August 2011 examination is inadequate for the purpose for which it was administered.  The examiner found that the Veteran's hearing in the right ear was normal at discharge, and did not address Hensley, despite the fact that she was specifically requested to do so pursuant to the April 2011 remand directives.  In fact, the April 2011 remand directives specifically stated:  

The examiner must consider the Court's holding in Hensley that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  

The April 2011 remand specifically noted that, based on the holding in Hensley, some hearing loss was noted in the right ear at 500 Hz.  The August 2011 ignored this finding.  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders, and that the Secretary of Veterans Affairs has a concomitant duty to ensure compliance with the terms of the remand.  As the specific information requested was not obtained, another remand is required.  

Regarding the claim of service connection for tinnitus, the Veteran reported constant bilateral tinnitus at his March 2007 VA examination.  He described the tinnitus as a "ringing and buzzing tone" that had its onset in 1959.  The Veteran explained that the tinnitus occurred in both ears almost constantly, but switched between his ears so that it usually occurred in one ear at a time.  At this examination, the Veteran also provided a detailed history of his in-service noise exposure, post-service noise exposure, and the lack of hearing protection during service, as well as the availability and use (or non-use) of hearing protection post service.  

The Veteran also reported tinnitus to a private audiologist in July 2008.  

However, at the August 2011 VA examination, the Veteran denied tinnitus.  The examiner indicated that the question was asked in several ways and the Veteran consistently denied a history of tinnitus.  Similarly, the Veteran also provided vague and inconsistent answers to questions regarding his past work history and his in-service and post-service use of hearing protection.  For example, when asked if he was provided with hearing protection during service, he stated, "I believe so." Additionally, the Veteran was unable or unwilling to recount his civilian occupational history.  

Because the Veteran denied tinnitus at the August 2011 examination, it is no surprise that the examiner opined that the Veteran's claimed tinnitus was unrelated to service.  

This opinion is inadequate, because the facts upon which it is based are entirely inconsistent with the Veteran's own self-reported history provided in 2007 and 2008.  It is certainly possible, given the Veteran's age, that his memory is failing.  If this is the case, his claim of service connection for tinnitus should not be discounted merely because he might not be able to remember currently what was recalled in 2007 and 2008.  These issues must be addressed by a medical professional, and at the very least, the examiner should attempt to reconcile the Veteran's previous reports of constant bilateral tinnitus in 2007 and 2008 with the more recent, inexplicable denial of such symptoms.  Significantly, although the examiner in August 2011 did not diagnose the Veteran with any tinnitus because he reported no history of ringing in ears; at other times during the course of this appeal, the Veteran has reported a long and significant history of tinnitus dating back to service.  As such, the claim may not be discounted simply because the Veteran denied a current tinnitus disability at the time of the most recent examination given that he had reported tinnitus prior to that date.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).

Accordingly, these issues are REMANDED for the following actions: 

1.  Schedule the Veteran for a VA examination by a specialist in audiology.  The examiner is requested to furnish an opinion concerning: 

a) Whether it is at least as likely as not that the Veteran's current right ear hearing loss is etiologically related to military service, to include the impaired hearing (at 500 Hertz ) noted on his January 1958 discharge examination as well as his exposure to noise while on the flight line. 

The examiner must consider the Court's holding in Hensley that normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  The examiner must also specifically take into account the conversion of audiometric findings, produced in service prior to October 1967, from ASA to ISO standards. 

b) Whether there is evidence of a clinically significant shift in hearing thresholds from induction to discharge or during any other qualifying period of military service, and if so, an interpretation of the clinical significance of such shift. 

The examiner should determine if the Veteran has tinnitus currently, and to include at any time during the period covered by this appeal.  In so doing, the examiner should attempt to reconcile the Veteran's reports of tinnitus in 2007 and 2008, with his denial of tinnitus in 2011, keeping in mind the Veteran's advancing age.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's current tinnitus is etiologically related to military service.  

The rationale for all opinions expressed should be set forth. The claims folder should be made available to the examiner in conjunction with the examination. 

2.  Following completion of the above, readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted, furnish the Veteran and his representative an appropriate supplemental statement of the case and provide them with an opportunity to respond. The case should then be returned to the Board for further appellate consideration as warranted. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

